United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3875
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *   Appeal from the United States
      v.                                  *   District Court for the Western
                                          *   District of Missouri.
Carl R. Todd,                             *
                                          *   [UNPUBLISHED]
             Appellant.                   *

                                    ___________

                              Submitted: May 23, 2012
                                 Filed: June 25, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      In this direct criminal appeal, Carl Todd challenges a money judgment in an
order of forfeiture issued by the district court1 after he pled guilty to conspiracy to
commit mail fraud, wire fraud, and interstate transportation of stolen property. His
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967).



      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       Upon careful review, we conclude that the district court committed no error in
issuing the order of forfeiture. See United States v. Molina, 172 F.3d 1048, 1057 (8th
Cir. 1999) (it is well-established that member of conspiracy is responsible for all
reasonably foreseeable acts or omissions of others in furtherance of conspiracy); see
also United States v. Van Nguyen, 602 F.3d 886, 903 (8th Cir. 2010) (factual findings
relating to forfeiture are reviewed for clear error; forfeiture itself is reviewed de novo).
We also conclude that the district court did not plainly err in ordering restitution. See
United States v. Louper-Morris, 672 F.3d 539, 566 (8th Cir. 2012) (where defendant
does not challenge restitution order at sentencing, restitution order is reviewed for
plain error); United States v. Moser, 168 F.3d 1130, 1132 (8th Cir. 1999) (unless
defendant objects to specific factual allegation contained in presentence report, court
may accept that fact as true for sentencing purposes).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. We note, however, that the written
judgment contains a typographical error that is inconsistent with the district court’s
oral pronouncement of Todd’s sentence, and we therefore instruct the district court to
modify the written judgment to reference “monthly payments of either $500 or 10
percent of gross income, whichever is greater, while on supervision.” See United
States v. Mayo, 642 F.3d 628, 633 (8th Cir. 2011) (when oral sentence and written
judgment conflict, oral sentence controls).

      We affirm the judgment as modified, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                            -2-